Biddle, C. J.
Suit on a promissory note made by the .appellant to the appellees.
*494Answer in five paragraphs.
The first sets np a former judgment on the same'note-against the appellant, in favor of the appellees, making the transcript an exhibit.
Reply to this paragraph, that the appellant had no notice of the suit, and the justice of the peace rendering-the judgment had no jurisdiction over the person of the defendant therein.-
A demurrer was overruled to the reply, and exception reserved.
There is no error in this ruling. The judgment was rendered by default. The transcript does not contain the summons, and shows no sufficient notice to the defendant. The appellees could properly treat it as a nullity, and sue upon the original cause of action.
The second, fourth and fifth paragraphs each set up a contemporaneous verbal agreement, varying the terms of the note.
A demurrer was sustained to each of these, and exceptions reserved.
The appellant labors, in his brief, to show us, that this demurrer should have been overruled on account of its informality, notwithstanding each paragraph is insufficient.
We do not concur with this view. Resides, we could not reverse a judgment for the irregular disposition of insufficient paragraphs of answer, after the cause has been tried upon a good issue, which sustains the judgment.
The third paragraph is the general denial.
Upon this issue, the case was tried and the judgment rendered.
There is no available error in the record.
The judgment is affirmed, with costs and ten per cent, damages.